Anderson, Dep. Att’y-Gen.,
Your communication of May 21, 1926, desiring an opinion as to whether or not a man who conducts tourist parties from points in Pennsylvania to points in Europe and return and who is not licensed by the Banking Department as a steamship ticket agent is, by so doing, violating the provisions of the Act of July 17, 1919, P. L. 1003, as amended by the Act of May 20,1921, P. L. 997, has been given attention.
The legislation just referred to was elaborately considered by our Supreme Court in Com. v. Disanto, 285 Pa. 1. In the course of its opinion the court said:
“The act was passed to prevent the many frauds, impositions, overreachings and criminal acts practiced on guileless and uneducated persons or those of foreign birth who reside in the State and who did not know and understand our laws and customs; if it can be sustained, it will substantially aid in abolishing these fraudulent and criminal acts. . . .
“The act before us is an effort to prevent fraud and unfair dealing against purchasers of steamship tickets committed by those in like position as defendant. We have in our vast mining and manufacturing sections large numbers of foreign people. It is to this class the mischief, which is a matter of common knowledge, is greatest. The State thus assures to intending travelers that when orders for tickets are presented at the ports they will be honored, and that money paid for or on account of tickets will not be lost to their detriment; the ticket seller is thus held to strict accountability. Heretofore, when an agent absconded with money or otherwise misbehaved, in most cases, the persons injured, through ignorance, would not follow up their right and had no effective remedy if they did attempt to secure relief. The act is very simple. It requires some investigation by the Banking Department to determine the applicant’s fitness, honesty and likelihood to deal fairly. This investigation of character should be no different in kind or quality from that which any honestly inclined steamship company should make of its own representatives; but where, in the scramble for business, no investigation is made, and individuals who are not responsible are permitted to sell, it is then harm is done.
“The statute requires individuals who propose to transact a certain business in which the public is interested to take out a license, that the public may be protected from unlawful acts.”
*238In view of these expressions as to the purpose and effect of the legislation under consideration, I have to advise you that the tourist conductor is not violating the law which requires a license as a preliminary towards engaging in the business of selling steamship tickets.
From C. P. Addams, Harrisburg, Pa.